Citation Nr: 0833588	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  98-06 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 70 percent 
for service-connected depressive disorder associated with 
left pelvic fracture with shortening of the left leg and 
degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from April 1983 to October 
1987.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in St. Petersburg, Florida, that increased the 
evaluation of depressive disorder, effective as of May 31, 
2005, to 50 percent.  

In April 2007, the RO increased the evaluation of the 
veteran's depressive disorder to 70 percent, effective as of 
May 31, 2005.  Because she is presumed to be seeking the 
maximum benefit allowed by law and regulation, her claim 
remains in controversy because less than the maximum 
available benefits were awarded.  AB v. Brown, 6 Vet. App. 
35, 38 (1993). The veteran has not withdrawn the appeal as to 
the issue of a disability rating greater than the 70 percent 
rating assigned; therefore, the issue of higher initial 
disability rating remains in appellate status.


FINDING OF FACT

The veteran's service-connected depressive disorder is 
manifested by no more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
70 percent for service-connected depressive disorder, 
associated with left pelvic fracture with shortening of the 
left leg and degenerative arthritis, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letter dated in June 2005 the veteran was notified of the 
evidence not of record that was necessary to substantiate her 
claim.  She was told what information that she needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, because an 
increased disability rating is being denied, and no effective 
date or rating percentage will be assigned, the Board finds 
that there can be no possibility of any prejudice to the 
veteran under the holding in Dingess.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, in various correspondence submitted to VA, to 
include the October 2006 Appeal To Board Of Veterans' Appeals 
(VA Form 9) the veteran has demonstrated actual knowledge of 
the criteria required to obtain a higher disability rating as 
she asserted that the symptoms associated with her depressive 
disorder have severely impacted her daily life, as well as, 
her ability to engage in substantially gainful employment.  
The veteran has been provided notice of the applicable 
relevant diagnostic code provisions in various correspondence 
from VA.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant available VA 
medical treatment records have been obtained.  The veteran 
has also been afforded VA mental disorders examinations.  
Under such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor. 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 14 
Vet. App. 1 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran's service-connected depressive disorder is 
currently rated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9434 (2007).  Mood disorders, to include major 
depressive disorder, are evaluated under the General Rating 
Formula for Mental Disorders, which provides that:

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

The Court has recognized that a Global Assessment of 
Functioning (GAF) score is based on a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  In addition, the 
Court has held that a GAF score is only one factor in 
determining a veteran's disability rating.  See Brambley v. 
Principi, 17 Vet. App. 20, 26 (2003); Bowling v. Principi, 15 
Vet. App. 1, 14 (2001)

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).

The veteran's original claim for service connection for 
depressive disorder was granted by rating action of the RO 
dated in December 1999, at which time a 10 percent disability 
rating was assigned.

In May 2005, the veteran requested that she be awarded an 
increased disability rating for her service-connected 
depressive disorder.  As indicated above, by rating action of 
the RO dated in September 2005, she was granted an increased 
disability rating of 50 percent for the depressive disorder.  
In April 2007, she was granted a 70 percent disability rating 
for the depressive disorder, effective as of May 31, 2005, 
the date of her claim.  

A VA examination report dated in June 2005 shows that the 
examiner described the veteran as being rather loquacious, 
providing over-elaborative responses to many of the 
questions.  She described living with her 22-year-old 
daughter and four-year-old granddaughter, with whom she 
apparently had a fairly good relationship.  She reported 
having a very low energy level during the day.  She would not 
engage in many activities and would find it difficult to go 
shopping and do cooking.  She reported having essentially no 
meaningful social support.  Mental status examination 
revealed that the veteran was pleasant and cooperative during 
the examination.  She was alert and oriented times four.  Her 
mood was dysphoric.  Her affect was labile, often becoming 
very tearful.  Thought content and processes were within 
normal limits.  There were no delusions and no 
hallucinations.  She maintained eye contact throughout the 
interview.  No inappropriate behavior was noted.  There was 
no gross memory loss or impairment.  Her speech was somewhat 
circumstantial but coherent.  Speech was of normal rate and 
volume.  The examiner noted the veteran had made very vague 
references to things that had had happened to her, but never 
actually fully disclosed them, then at the end of the session 
indicated that she felt the examiner knew nothing about her 
as she had not had an opportunity to discuss the numerous 
things that had had happened to her.  The diagnosis was 
recurrent, chronic, major depressive disorder.  A GAF of 51 
was assigned.

VA outpatient treatment records dated from May 2005 to April 
2007 show that the veteran was treated intermittently for 
symptoms associated with her depressive disorder.  GAF codes 
assigned during this time period ranged from 49 to 55.  

A VA examination report dated in January 2007 shows that the 
veteran's entire claims file was reviewed by the examiner in 
conjunction with conducting the examination of the veteran.  
The veteran reported that she felt her brain was "messed up 
enough" without being on more medication.  She was very 
concerned about her cognitive functioning, and believed that 
she may have some type of organic brain syndrome.  She 
described that she found it very difficult to get herself out 
of the house, even to do her shopping or visit family.  She 
reported sleeping poorly, sometimes going days at a time with 
hardly any sleep.  She added that she would find it very 
difficult to fall asleep, and then when she was asleep, she 
would  wake up feeling like she was hitting a wall.  She 
described hearing a loud bang and seemed to hear a man 
yelling.  She reported trying to keep herself awake all day 
so that she would be fatigued to go to sleep at night, but 
would still find it difficult to do.  Once awakened at night, 
she would find it difficult to go back to sleep.  She  
reported that she would often wake up gasping for air and 
would have dreams of dying or of being the driver of a 
vehicle in a very bad motor vehicle accident.  She seemed to 
find it easier to sleep during the day.  

The veteran reported a low energy level, spending a great 
deal of time in bed.  She indicated that she did not want to 
be around people like she used to and would hardly go out.  
She added that  she would think about suicide all of the time 
and has overdosed on two separate occasions.  However, she 
has not acted any further on these thoughts because she did 
not want her daughter to believe that suicide is an option 
for her as well.  She would make an effort to try to go to 
church, but usually would get as far as the parking lot and 
could not go in because of the number of people.  Her 
daughter would call her on a daily basis, and she felt her 
daughter had been good to her.  She indicated that she would 
get to the point that she stopped answering the phone.  The 
veteran related that she would no longer do any of the things 
that she used to enjoy, to include cooking.  She indicated 
that she was always worried about her health and would become 
rather panicked when she believed that she was suffering from 
something serious like cancer.

Mental status examination revealed that she early for her 
appointment, casually, but neatly and cleanly dressed, 
demonstrating good personal hygiene.  She walked slowly with 
the assistance of a cane.  She initially presented indicating 
that she was having a very difficult time coming in for the 
examination as she felt she did not have a very good 
experience with the examiner during her prior evaluation.  
She specifically accused the examiner of making faces at her 
and rolling her eyes when she was last evaluated.  However, 
she wished to proceed with this particular examiner, although 
she was given the opportunity to schedule with somebody else. 
She was pleasant and cooperative during the examination, and 
actually remained much more focused and coherent than she was 
during the previous examination. Mood was dysphoric.  Affect 
was labile.  She would fluctuate between being very tearful 
and having a flat affect.  Thought content and processes were 
within normal limits.  There was no evidence of delusions, 
although she did describe some experiences that sounded 
hallucinatory, including seeing black spots in her peripheral 
that she believed were bugs, and also having experiences when 
she would see a flash of white light in front of her, like a 
flash from a camera, and going blank.  She largely maintained 
eye contact during the session.  No inappropriate behavior 
was noted.  She admitted to chronic suicidal ideation, but 
reported that she had not acted on it because of her 
daughter.  She admitted to having some thoughts of wanting to 
kill her last boyfriend, but denied any specific homicidal 
intent and reported she largely felt that she had gotten past 
that.  She was able to maintain her personal hygiene and 
perform her activities of daily living.  She was alert and 
oriented times four.  There was no evidence of gross memory 
loss or impairment, although she often lost her train of 
thought and had to ask the examiner what the original 
question was.  Speech was far more linear and coherent than 
during previous examination, and she did seem to catch 
herself when she was becoming circumstantial.  Speech was of 
normal rate and volume.  The diagnosis, in pertinent part, 
was severe, chronic, recurrent, major depressive disorder, 
with likely psychotic symptoms, without inter-episode 
recover.  A GAF of 49 was assigned.

In examining the evidence in this case, the Board concludes 
that the findings do not approximate the criteria for the 
assignment of a higher disability rating.  Although the 
veteran is not shown to have all of the psychiatric symptoms 
requisite for the assignment of a 70 percent rating, the 
evidence suggests that she has occupational and social 
impairment with deficiencies due to major depressive disorder 
in most functional areas including work, family relations and 
mood.  The history of VA outpatient treatment records which 
demonstrated GAF scores which have been predominantly between 
49 and 55 is indicative of a serious impairment in social and 
occupational functioning.  While the symptoms as described 
above have consistently been suggestive of a disability 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work and family 
relations, there has been no indication of obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; or an inability to establish and 
maintain effective relationships.

The veteran has been able to maintain relationships with her 
daughter.  Although her social activities have been reduced, 
she is still capable of taking care of activities of daily 
living.  There is also no evidence of total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation or own name.  To the contrary, the evidence, to 
include the most recent January 2007 VA examination report, 
has consistently shown that the veteran was cooperative, 
alert, and oriented, with good personal hygiene.  Her speech 
has consistently been described as normal, and there was no 
spatial disorientation. Although the veteran has reported 
having had suicidal ideation with two prior attempts, she 
indicated that she no longer wished to act on her ideation so 
as not to send the wrong message to her daughter.  She has 
also not demonstrated any obsessional rituals.

The Board finds that the examination and treatment reports of 
record are probative of a major depressive disorder that has 
been consistently at a level of a disability that warrants a 
70 percent disability rating.  Total social and occupational 
impairment due to major depressive disorder has not been 
demonstrated.  Thus, the preponderance of the evidence is 
against a disability rating higher than 70 percent for the 
veteran's major depressive disorder.  The benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

A disability rating greater than 70 percent for service-
connected depressive disorder associated with left pelvic 
fracture with shortening of the left leg and degenerative 
arthritis, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


